DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in the recited the second metal plate further includes a third side wall portion that extends along a third side surface of the second pillar portion, and the third side surface is a side surface of the second pillar portion that opposes a fourth side surface of the second pillar portion that faces the first pillar portion” is unclear as the claim depends therefrom claim 1 does not disclose or suggest a second side surface from which a third or fourth would follow. .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mannhardt et al. [PG. Pub. No.: US 2010/0214556 A1].
With regards to claim 1, Mannhardt discloses a liquid sensor configured to detect a state of a liquid (1, an apparatus for measuring the concentration of a substance 2, where substance 2 can be a liquid, Fig 1, ¶0023), the liquid sensor (1) comprising: a light emitting element (4, transmitter as an optical radiation preferably light, Fig. 1, ¶0023); an optical waveguide (4a & 5a optical waveguides, Fig. 1, ¶0023); a light receiving element configured to receive light that was emitted by the light emitting element and passed through the optical waveguide (5, receiver for the optical radiation, Fig. 1, ¶0023); and a detection circuit configured to detect output of the light receiving element (while , Mannhardt is silent on the detection circuit one ordinary skilled in art would acknowledge that detection would necessary and required for the apparatus to function as its intended use and is thus obvious), wherein the optical waveguide includes: a first pillar portion (left side of 9, deflection device, where 14 pipe (pillar) is extended into  Figs. 3,  4 & 5, ¶0024 & ¶0035) a first metal plate embedded in the first pillar portion (17, mirror embedded into left side of 9, Fig. 4 & 5, ¶0035), a second pillar portion provided at a position opposing the first pillar portion (right side of 9, deflection device, where 14 pipe (pillar) is extended into  Figs. 3,  4 & 5, ¶0024 & ¶0035), and a second metal plate embedded in the second pillar portion (18, mirror embedded into left side of 9, Fig. 4 & 5, ¶0035), a space for the liquid is formed between the first pillar portion and the second pillar portion (14, pipe, Figs. 3, 3a, 3b, & 3c, ¶0031), the first pillar portion includes a first end surface that faces the light emitting element (Figs. 4 & 5 illustrates where end surface faces 4, transmitter), the first metal plate includes a first reflecting portion that is tilted (angled) relative to the first end surface and is configured to reflect the light (optical radiation) toward the second pillar portion (Figs. 4 & 5 illustrates where 17 is tilted towards the right side of 9), the second pillar portion includes a second end surface that faces the light receiving element (Figs. 4 & 5 illustrates where end surface faces 5, receiver), and the second metal plate includes (18) a second reflecting portion that is tilted relative to the second end surface (thereof 9 right side) and is configured to reflect the light (optical radiation) from the first metal plate (17) toward the light receiving element (Figs. 4 & 5 illustrates where 18 is tilted (angled) relative to left side of 9 reflecting light towards 5, receiver for the optical radiation (light).
With regards to method claim 6, the method thereof is met by the apparatus thereof claim 1.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not disclose or suggest the claimed a first side wall portion that extends along a first side surface of the first pillar portion, and the first side surface is a side surface of the first pillar portion that opposes a second side surface of the first pillar portion that faces the second pillar portion” in combination with the remaining claimed elements as set forth in claim 2. Claims 3 & 4 are depended therefrom claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852